CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 25, 2015, relating to the financial statements and financial highlights ofMuhlenkamp Fund, a series of Managed Portfolio Series, for the year ended December 31, 2014, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Cleveland, Ohio February 25, 2015
